Citation Nr: 1549211	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-02 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to March 2003.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO confirmed the denial in a January 2010 decision.  

This case was previously remanded by the Board in July 2014.  At that time, the Board also remanded claims of entitlement to service connection for left ear hearing loss and tinnitus.  Those claims were granted by the Agency of Original Jurisdiction (AOJ) in November 2014.  

The Veteran's paper claims file was scanned and this appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran has right ear hearing loss  as a result of noise exposure incurred in active duty service.


CONCLUSION OF LAW

Service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the benefit sought on appeal is granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

In this case, the Veteran claims entitlement to service connection for right ear hearing loss due to noise exposure incurred in service while working as a Naval Air Crewman as well as working on the flight line, for many years.  For the reasons explained below, the Board concurs.

Under applicable law, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

With respect to Davidson element (1), current diagnosis, the Board finds the evidence is at least in equipoise.  Weighing in favor of the claim is a qualifying speech recognition score of 80 percent, assessed using the Maryland CNC test, and assigned during a July 2014 private examination.  

Weighing against the claim is the May 2015 VA examiner's opinion that the July 2014 private examiner's finding "should not be considered for determination of percentage for service connection for impaired hearing."  The May 2015 VA examiner explained that the speech discrimination score "did not reflect efforts to determine optimum speech discrimination scores by using a modified performance-intensity function as is required for valid C&P [compensation and pension] examinations."  Also weighing against the claim is the fact that qualifying auditory thresholds were not shown in VA examination reports dated in July 2009 and May 2015, the July 2014 private examination report, or in VA treatment records. 

Thus, the finding of a current disability turns on whether the July 2014 private examiner's assessment of a speech discrimination score of 80 percent, is an adequate finding upon which to base a decision.  The Board has reviewed the requirements under 38 C.F.R. § 3.385 and finds that there is no legal requirement that the examiner use a "modified performance-intensity function" as noted by the May 2015 VA examiner.  Rather, the legal requirement is that the Maryland CNC test be administered to render the speech discrimination percentage, as it was here by the July 2014 private examiner. 

The Board also notes that the Veteran was issued hearing aids by VA, in February 2014 for bilateral hearing loss.  

The Board has weighed the evidence in favor of, and against, the claim and finds that it is at least in equipoise with respect to whether the Veteran meets the requirements under 38 C.F.R. § 3.385 regarding a current hearing loss disability.  The May 2015 VA opinion regarding the speech discrimination score is not persuasive as the regulation in question does not specify the additional requirements set forth by the May 2015 VA examiner.  For these reasons, the Board resolves doubt and finds that the Veteran has a qualifying, current hearing loss disability under 38 C.F.R. § 3.385.

Having found that the Veteran has a current diagnosis, for VA purposes, of right ear hearing loss, the Board finds that service connection is warranted as the hearing loss has been attributed to service noise exposure. 

In this regard, the Veteran asserts that he was exposed to noise in service working in Naval aviation for 27 years with 17 years flying worldwide as a Naval Air Crewman as well as over 14 years of direct work experience on the flight line performing as a Naval Jet Mechanic.  Noise exposure was conceded by VA in the November 2014 rating decision.  The Board agrees that the Veteran was exposed to noise in service.  Thus, Shedden element (2), in-service  injury, has been met. 

Lastly, the Board finds that Shedden element (3), relationship between the current disability and service, has been shown.  In this regard, both the July 2014 private examiner as well as the May 2015 VA examiner found that the Veteran's hearing loss is at least as likely as not related to the in-service noise exposure.  Both examiners explained that the opinions were based on a review of the Veteran's service treatment records, which demonstrated a shift in beyond normal measurement variability in hearing at 4000 Hertz in both ears, between August 1978 and his separation physical in December 2002, in a pattern consistent with noise-induced hearing loss.  Both examiners indicated that the Veteran's military occupational specialties of aircraft mechanic and flight engineer had a high probability of hazardous noise exposure.  The Board finds these opinions to be highly probative.

Of note, the December 2002 service separation audiogram report appears to have not been scanned to the Veteran's electronic file; however, both examiners have attested to personally observing the data.  The Board finds the examiners' observations competent and credible to establish that (1) the 2002 service separation audiogram exists and contains the results cited by both examiners, and (2) that there was a significant shift in the Veteran's hearing loss between the 1978 audiogram and the 2002 audiogram.  The Veteran would not benefit from a remand to obtain the record and have it scanned to the file; rather it would only unduly delay favorable resolution of the claim. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also, 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Considering the totality of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right ear hearing loss is warranted. 


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


